            Case 4:19-cv-00751-DPM Document 20 Filed 09/11/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

MICHAEL NELLUMS                                                                        PLAINTIFF

v.                               Case No. 4:19-cv-00751-DPM

NORTH LITTLE ROCK SCHOOL
DISTRICT, a public body corporate                                                    DEFENDANT

                              SECOND JOINT STATUS REPORT

       Comes now counsel for Plaintiff and Defendant, and for their Second Joint Status Report,

state as follows:

       1.       Discovery in this matter is complete. Plaintiff issued a good faith discovery

dispute letter today, requesting a supplement to previously propounded discovery. Defendant is

reviewing the letter and will respond early next week. Thereafter, the parties will confer in person

if a dispute remains, as required by the Court, and Plaintiff will determine if Court intervention

pursuant to the scheduling order remains necessary.

       2.       Defendant is filing a Motion for Summary Judgment and supporting Brief today.

       3.       The parties are not requesting a settlement conference.

       4.       As for trial, the parties would not anticipate trial to take more than two days.

                                               Respectfully submitted,

                                               Jay Bequette, Ark. Bar No. 87012
                                               W. Cody Kees, Ark. Bar No. 2012118
                                               BEQUETTE, BILLINGSLEY & KEES, P.A.
                                               425 West Capitol Avenue, Suite 3200
                                               Little Rock, AR 72201-3469
                                               Telephone: (501) 374-1107
                                               Fax: (501) 374-5092
                                               Email: jbequette@bbpalaw.com
                                                       ckees@bbpalaw.com

                                               Attorneys for Defendant

                                               and
Case 4:19-cv-00751-DPM Document 20 Filed 09/11/20 Page 2 of 2




                           Lawrence Walker
                           JOHN W. WALKER, P.A.
                           1723 Broadway Street
                           Little Rock, AR 72206
                           Phone: (501) 374-3758
                           Fax: (501) 374-4187
                           Email: lwalker@jwwlawfirm.com

                           Attorney for Plaintiff




                              2
